DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/22/2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/22/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3-5 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”).
Regarding claims 1 and 15, SUGISHITA (Figs. 1-3 and 13-16) discloses a position identification assembly for a steering column (steering column 82a) comprising: a mount bracket (bracket 20) for securing to a portion of a steering assembly and defining a cavity and an opening to the cavity (Fig. 11, cavity at 51; SUGISHITA): 
a steering column (steering column 82a) mounted to the mount bracket (bracket 20) for translation at least partially in to and out of the cavity (cavity at 51), the steering column defining one or more physical features there along (the steering shaft 82 includes an input shaft 82a and an output shaft 82b, (Fig. 11, cavity 51; SUGISHITA at [0064]);
 a sensor secured to the mount bracket to detect the one or more physical features of the steering column (As illustrated in FIG. 1, the steering apparatus 80 includes an electronic control unit (ECU) 90); and 
a controller in communication with the sensor, each of the one or more physical features is arranged upon the steering column such that the sensor detects the one or more physical features (Fig. 11, cavity at 51) when the steering column translates between positions adjacent the sensor (The torque sensor 94 outputs the steering torque communicated to the input shaft 82a to the ECU 90 via communication over a controller area network (CAN); SUGISHITA at [0069]) and sends a signal to the controller reflecting the same, the controller being programmed to identify a steering column position based on the received signal (The ECU 90 acquires signals from the torque sensor 94 and the speed sensor 95; SUGISHITA at [0069]).

Regarding claim 3, SUGISHITA (Figs. 1 and 13-16) discloses wherein each of the one or more physical features defines one of a pattern, an opening, or a slot (Fig. 11, cavity 51; SUGISHITA 

Regarding claim 4. SUGISHITA (Figs. 1 and 13-16) discloses wherein the controller is further programmed to identify the steering column position within one or more predetermined zones based on the received sensor signal (The ECU 90 acquires signals from the torque sensor 94 and the speed sensor 95; SUGISHITA at [0069]).

Regarding claim 5. SUGISHITA (Figs. 1 and 13-16) discloses wherein the controller is further programmed to, responsive to detection of the steering column being within one of the one or more predetermined zones, output a system operation command corresponding to a respective one of the one or more predetermined zones ((the steering shaft 82 includes an input shaft 82a and an output shaft 82b, (Fig. 11, cavity 51; SUGISHITA at [0064]); The ECU 90 calculates an assisting steering command value based on the steering torque and the vehicle speed; SUGISHITA at [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claim 1 above, in view of Soderlind (US 20140260761 A1).
Regarding claim 2, SUGISHITA discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the sensor is a back-biased Hall effect sensor. However, Soderlind teaches or at least suggests wherein the sensor is a back-biased Hall effect sensor (The steering shaft position sensor 40 may be of any suitable type of sensor but may be selected from the group consisting of a hall current sensor, a potentiometer sensor, and a feedback sensor; Soderlind at [0032]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include the sensor is a back-biased Hall effect sensor, as taught by Soderlind in order to provide the driver seat by easy and quick retraction of the steering column. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claims 1, 5 and 15 above, in view of Lubischer et al. (US 20160375860 A1, hereinafter “Lubischer”).
Regarding claim 6, SUGISHITA discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the system operation command is one of a permit airbag deployment command, a permit vehicle start command, a prohibit vehicle start command, or a prevent airbag deployment command. However, Lubischer teaches or at least suggests wherein the system operation command is one of a permit airbag deployment command, a permit vehicle start command, a prohibit vehicle start command, or a prevent airbag deployment command (deployment of airbag 42 is allowed (airbag 42 is active) when the wheel 18 is in the driving position 22. Thus, the air bag 42 is non-deployable when the air bag 42 is inactive, such that the ability to deploy the air bag 42 is prohibited, and the air bag 42 is deployable when the airbag 42 is active, such that the ability to deploy the air bag 42 is enabled; Lubischer at [0030]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claim 1 above, in view of OGNIBENE (US 20150203150 A1).
Regarding claim 7, SUGISHITA discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the one or more physical features is a pair of openings spaced from one another a predetermined distance, the controller being further programmed to output an operation command corresponding to detection of the predetermined distance between the pair of openings. However, OGNIBENE (Fig. 4) teaches wherein the one or more physical features is a pair of openings spaced from one another a predetermined distance, the controller being further programmed to output an operation command corresponding to detection of the predetermined distance between the pair of openings (The box-shaped casing 41 comprises a pair of openings 410; OGNIBENE at [0109]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include the one or more physical features is a pair of openings spaced from one another a predetermined distance, as taught by OGNIBENE in order to guarantee manual activating in safety of the system in failure conditions.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claims 1 and 15 above, in view of MAIER et al. (DE 102005022117).
Regarding claim 8, SUGISHITA discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the one or more physical features is at least two material layers each material layer being of a material different than the other of the at least two material layers, the sensor being arranged with the cavity of the mount bracket to detect the material differences of the two material layers in the steering column. However, MAIER (Fig. 2) teaches or at least suggests wherein the one or more physical features is at least two material layers each material layer being of a material different than the other of the at least two material layers, the sensor (sensor element 40) being arranged with the cavity of the mount bracket to detect the material differences of the two material layers in the steering column (to create a cavity for receiving the sensor element between at least two of these material layers in the case of a flat gasket with a sealing plate having a plurality of material layers arranged one above the other, so that the sealing plate itself forms a sensor element housing; MAIER at [0011]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include the sensor being arranged with the cavity of the mount bracket to detect the material differences of the two material layers in the steering column, as taught by MAIER in order to convert one form of energy into another.

Claim 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claim 1 above, in view of SPENCER (WO 01/92071 A1).
Regarding claim 9, SUGISHITA (Figs. 1 and 13-16) discloses a steering column (steering column 82a) position detection assembly comprising: a bracket (bracket 20) for mounting to a portion of a steering assembly and defining a cavity (Fig. 11, cavity at 51; SUGISHITA); 
a jacket component (upper column 51) secured to the bracket (bracket 20) and including a first jacket component and a second jacket component (upper column 52); 
a telescoping column disposed within the second jacket component for translating between at least a first position and a second position, one of the positions being a position in which the telescoping column is at least partially disposed within the cavity (the steering shaft 82 includes an input shaft 82a and an output shaft 82b, (Fig. 11, cavity 51; SUGISHITA at [0064]).
 does not explicitly teach a magnet secured to the telescoping column; 
a sensor secured to the first jacket component adjacent an opening to the cavity to identify a magnetic field strength of the magnet; and a controller in communication with the sensor and programmed to identify a position of the telescoping column responsive to receipt of a signal from the sensor identifying the magnetic field strength of the magnet. However, SPENCER teaches or at least suggests a magnet secured to the telescoping column; a sensor secured to the first jacket component adjacent an opening to the cavity to identify a magnetic field strength of the magnet (Sensors are mounted on the steering column to provide feedback via a logic system or computer to alter the stiffness of the locking system and increase or decrease the vibration of the column; SPENCER at page 16, lines 24-67); and a controller in communication with the sensor (Controller 556.sup.' may be a microchip, programmable logic controller, micro computer or other processor capable of utilizing data provided by the various sensors to determine the necessary current applied over conductors 554 to control the strength of the magnetic field produced by locking mechanism 552; SPENCER at page 13, lines 15-18) and programmed to identify a position of the telescoping column responsive to receipt of a signal from the sensor identifying the magnetic field strength of the magnet (FIGS. 11 and 12 illustrate another embodiment of the fluid locking mechanism, particularly as it applies to fixing the translation, or telescoping position of two components in this case, the telescoping steering column; SPENCER at page 16, lines 25-27). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include a magnet secured to the telescoping column, as taught by SPENCER in order to adjust steering column which is capable of tilting, telescoping, or both to the operators desired position.

Regarding claim 10, SUGISHITA, as modified by SPENCER discloses the claimed invention substantially as explained above. Further, SPENCER teaches or at least suggests wherein the controller is further programmed to identify a position of the telescoping column relative to one or more predetermined zones based on the identified magnetic field strength (Controller 556.sup.' may be a  (FIGS. 11 and 12 illustrate another embodiment of the fluid locking mechanism, particularly as it applies to fixing the translation, or telescoping position of two components in this case, the telescoping steering column; see page 16, lines 25-27). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include a controller in communication with the sensor, as taught by SPENCER in order to adjust steering column which is capable of tilting, telescoping, or both to the operators desired position.

Regarding claim 13. SUGISHITA, as modified by SPENCER discloses the claimed invention substantially as explained above. Further, SPENCER teaches or at least suggests wherein the magnet is secured to the telescoping column at a column end opposite the bracket (FIGS. 11 and 12 illustrate another embodiment of the fluid locking mechanism, particularly as it applies to fixing the translation, or telescoping position of two components in this case, the telescoping steering column; SPENCER at page 16, lines 25-27). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include the magnet is secured to the telescoping column, as taught by SPENCER in order to adjust steering column which is capable of tilting, telescoping, or both to the operators desired position.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) in view of SPENCER (WO 01/92071 A1) as applied to claim 9 above, and further in view of Soderlind (US 20140260761 A1).
Regarding claim 14, SUGISHITA, as modified by SPENCER discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the sensor is a back-biased Hall effect sensor. However, Soderlind teaches or at least suggests wherein the sensor is a back-biased Hall effect sensor (The steering shaft position sensor 40 may be of any suitable type of sensor but may be selected from the group consisting of a hall current sensor, a potentiometer sensor, and a feedback sensor; Soderlind at [0032]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA, SPENCER to include the sensor is a back-biased Hall effect sensor, as taught by Soderlind in order to provide the driver seat by easy and quick retraction of the steering column. 

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) in view of SPENCER (WO 01/92071 A1) as applied to claims 9 and 10 above, and further in view of Lubischer et al. (US 20160375860 A1, hereinafter “Lubischer”).
Regarding claim 11, SUGISHITA, as modified by SPENCER discloses the claimed invention substantially as explained above. Further, SPENCER teaches or at least suggests wherein the controller is further programmed to, responsive to identification of the telescoping column position relative to the one or more predetermined zones (Controller 556.sup.' may be a microchip, programmable logic controller, micro computer or other processor capable of utilizing data provided by the various sensors to determine the necessary current applied over conductors 554 to control the strength of the magnetic field produced by locking mechanism 552; SPENCER at page 13, lines 15-18); (FIGS. 11 and 12 illustrate another embodiment of the fluid locking mechanism, particularly as it applies to fixing the translation, or telescoping position of two components in this case, the telescoping steering column; see page 16, lines 25-27). SUGISHITA, as modified by SPENCER does not explicitly teach output a command to permit deployment of an airbag or output a command to prevent deployment of an airbag. However, Lubischer teaches or at least suggests output a command to permit deployment of an airbag or output a command to prevent deployment of an airbag (deployment of airbag 42 is allowed (airbag 42 is active) when the wheel 18 is in the driving position 22. Thus, the air bag 42 is non-deployable when the air bag 42 is inactive, such that the ability to deploy the air bag 42 is prohibited, and the air bag 42 is  Lubischer at [0030]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA, SPENCER to include output a command to permit deployment of an airbag or output a command to prevent deployment of an airbag, as taught by Lubischer in order to enable the driver to manipulate the position or purpose of the steering wheel while still providing driver protection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SUGISHITA et al. (JP2018-174482, hereinafter “SUGISHITA”) as applied to claim 15 above, in view of Soderlind (US 20140260761 A1).
Regarding claim 16, SUGISHITA discloses the claimed invention substantially as explained above, but does not explicitly teach the sensor being a Hall effect sensor to detect an opening of the one or more openings, the controller being further programmed to associate the detected opening with an operation command corresponding to the one or more predetermined zones. However, Soderlind teaches or at least suggests wherein the sensor is a back-biased Hall effect sensor (The steering shaft position sensor 40 may be of any suitable type of sensor but may be selected from the group consisting of a hall current sensor, a potentiometer sensor, and a feedback sensor; Soderlind at [0032]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SUGISHITA to include the sensor is a back-biased Hall effect sensor, as taught by Soderlind in order to provide the driver seat by easy and quick retraction of the steering column. 

Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 19 and 20 are objected to as being dependent upon a rejected 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art of record is SUGISHITA et al. (JP2018-174482), SPENCER (WO 01/92071 A1), Soderlind (US 20140260761 A1) and Lubischer et al. (US 20160375860 A1. SUGISHITA discloses BRACKET AND STEERING APPARATUS. SPENCER discloses ALARM MECHANISM. Lubischer discloses Steering Column System Has First Interlock Configured To Indicate When Steering Column Shaft Is In Driving Position And When Steering Column Shaft Is In Retracted Position.
Regarding claim 19, the combination of OMINE, Miura et al., Fujita et al., and Watanabe et al., taken alone or in combination fails to teach or suggests further comprising a magnet, the steering column housing including a first end and a second end, the magnet being mounted to the second end, the sensor and the magnet being arranged with one another such that the sensor may detect a magnetic field strength of the magnet, the controller being further programmed to output an operation command based on the detected magnetic field strength.
Regarding claim 120, the combination of OMINE, Miura et al., Fujita et al., and Watanabe et al., taken alone or in combination fails to teach or suggests further comprising a magnet, the steering column housing including a first end and a second end, the magnet being mounted to the second end, the sensor and the magnet being arranged with one another such that the sensor may detect a magnetic field strength of the magnet, the controller being further programmed to access a magnetic field output graph including a correlation of the detected 

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663